MEMORANDUM **
Glenn Henderson appeals pro se from the district court’s order dismissing his diversity action alleging medical malpractice in 1959 or 1960. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Fannucchi & Limi Farms v. United Agri Products, 414 F.3d 1075, 1080 (9th Cir.2005), and we affirm.
The district court properly dismissed Henderson’s action as time-barred because, whether N.C. Gen.Stat. § 1 — 15(c) applies, or Cal. Civ. Proc. § 340.5 applies, according to his own pleadings, Henderson’s action accrued more than the requisite period before he filed his complaint.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.